10
11
12
13
14
15
16
17
18
Lo
20
21
22
23
ZA
25
26
27

28

 

Case 13-50461-btpb Doc157 Entered 09/15/20 15:40:46 Pageiof5

Christopher P. Burke, Esq.

State Bar No.: 004093

attycburke@charter.net

702 Plumas Street Electronically filed: 9/15/20
Reno, Nevada 89509

(775)333-9277

Attorney for

Christopher and Valerie Marino

UNITED STATES BANKRUPTCY COURT
FOR THE STATE OF NEVADA

In re: BK-13-50461-BTB
CHRISTOPHER MICHAEL MARINO Chapter 7
VALERIE MARGARET MARINO
MOTION TO DETERMINE
PUNITIVE DAMAGES

Hearing Date: 10/14/2020
Hearing Time: 2:00 p.m.

 

Debtors.

COMES NOW, Debtors, Christopher Michael Marino and Valerie Margaret
Marino(“Debtors” or “Marinos”), by and through counsel, Christopher P. Burke,

Esq., and files this Motion to Determine Punitive Damages.

I
Facts

The Marinos filed a Chapter 7 on March 15, 2013. The Marinos received a
discharge on June 18, 2013 [Dkt. 20]. On July 5, 2016, months after an
evidentiary hearing, the Court awarded the Marinos actual damages of $119,000,
but denied punitive damages [Dkt. 60].

Ocwen appealed the actual damage award and the Marinos cross-appealed
the denial of punitive damages. On December 22, 2017 the Ninth Circuit BAP
affirmed the Court’s actual damage award, but reversed the denial of punitive
damages. Jn re Marino 577 B.R. 772, 788-89 (9" Cir. BAP 2017) (Ex. ‘A’).
Ocwen appealed that decision to the Ninth Circuit. On February 10, 2020, the
10
li
12
13
14
15
16
17
18
19
20
21
22
23
Z4
25
26
27

28

 

Case 13-50461-btpb Doc157 Entered 09/15/20 15:40:46 Page 2of5

Ninth Circuit dismissed Ocwen’s appeals as not being final because the punitive
damage award, if any, had not yet been determined by the bankruptcy court.
(Ninth Cir. Case No.18-60005 - Dkt. 50-1). The case has thus reverted back to this
Court to determine the amount of punitive damages, if any.

However, Debtors bankruptcy case was erroneously closed on May 18,
2020 before the Court could determine the amount of punitive damages (Dkt.
154). The Court then reopened this case on September 8, 2020 (Dkt. 155).
Debtors now seek the Court’s determination as to punitive damages.

il
ARGUMENT

1. Punitive Damages Should be Awarded.

At its oral ruling on June 20, 2016, this Court held Ocwen in contempt and
stated:

Court: “I - - as I understand the law of the Ninth Circuit, I do not have

authority to impose punitive damages. If I did, I probably would, but I

don’t” (Ex. “B” Dkt. 59 p.8, In. 22-23).

However, the Ninth Circuit BAP reversed that holding. Marino 577 B.R. at
789. This Court is now in a position to award a non-compensatory punitive
sanction against Ocwen if it chooses to. Jn re Dyer, 322 F.3d 1178, | 189 (9" Cir.
2003). In the alternative, “the bankruptcy court might choose to issue proposed
findings and a recommended judgment on punitive damages to the district court or
refer the matter to the district court for criminal contempt proceedings.” Marino at
789. If this Court believes that the actions of Ocwen and its policy of putting the

burden on debtors before it will stop sending correspondence, requires greater

punitive damages, it should send the case to the district court. /d.
An award of punitive damages requires “some showing of reckless or

callous disregard for the law or rights of others.” Jn re Bloom, 875 F.2d 224, 228

—-?-

 
10
11
12
13
14
LS
16
17
18
19
20
21
22

23

25
26
27
28

 

Case 13-50461-btb Doc157 Entered 09/15/20 15:40:46 Page 3of5

(9" Cir. 1989). “Once a party is put on notice of a bankruptcy filing he is under a
duty to seek further information which should reveal the applicability and scope of
the automatic stay.” Jn re Lile, 103 B.R. 830, 837 (Bankr.S.D. Tex. 1989), aff'd
161 B.R. 788 (S.D. Tex. 1993) aff'd in part subnom. Matter of Lile, 42 F.3d 668
(5" Cir. 1994). Where a creditor is provided actual notice of the bankruptcy, any
violation of the stay [or discharge] is ipso facto deliberate. In re Smith, 296 B.R.
46, 55 (Bankr.MD. Ala. 2002). But, even “[t]he absence of willfulness does not
relieve [a party violating a court order or decree] from civil contempt.” Id.
Because civil contempt is remedial in nature, “it matters not with what intent the
[contemnor does] the prohibited act.” Perry v. O'Donnell, 759 F.2d 702, 705 (9o"
Cir. 1985).

Punitive damages may also be warranted, not only when a creditor engages
in “egregious conduct” Jn re Repine 536 F.3d at 521, but also if the conduct is
“reckless” or “arrogant,” as in this situation. Jn re Lile, 161 B.R. 788, 792 (S.D.
Tex. 1993). In re Emberton, 263 B.R. 817, 826 (Bankr. W.D. Kent. 2001)
(punitive damages three times actual damages). Punitive damages are most
appropriate “where there has been an ‘arrogant defiance’ of the Bankruptcy Code.”
In re Curtis, 322 B.R. 470, 486 (Bankr. D. Mass. 2005). Here, had Owen made
even a minimal effort to look into the situation and taken the time to acknowledge
the Marinos’ bankruptcy and discharge, which it admittedly knew of, before
beginning its quest to collect money from the Marinos, the element of reckless
disregard may not be present. Jn re Aster, 11 B.R.483, 485 (Bankr.D.RI. 1981).
Instead, Ocwen simply plowed forward, attempting to collect from the Marinos,
for a couple of years.

Before imposing a non-compensatory fine as a remedy for a violation of a

Court’s order, the Bankruptcy Court needs to address a number of issues.
10
Lil
12
13
14
15
16
17
18
LS
20
21
22

23
z4
25
26
27

28

 

Case 13-50461-btpb Doc157 Entered 09/15/20 15:40:46 Page 4of5

Zambrano v. City of Tustin, 885 F.2d 1473, 1483 (9" Cir. 1989). These factors
include: (1) whether the fine is consistent with applicable statutes and rules; (2)
whether the fine is necessary to support the proper functioning of the court; (3)
whether the fine is proportionate to the offense; and (4) whether the fine is
consistent with the interest of justice. Jd. Here, Ocwen is one of the country’s
largest servicers (Ex. ‘C’).

Whether or not a punitive sanction should be considered serious depend in
part on the financial condition of the sanctioned party.” Segal at *12, citing F-J.
Hanshaw Enters., Inc. V. Emerald River Dev., Inc., 244 F.3d 1128, 1140 n. 10 cg"
Cir. 2001). “In other words, the seriousness of the sanction award depends in part
on whether the sanctioned party is a multinational corporation [like Ocwen], an
impoverished debtor or something in between.” Jd. Here, Ocwen has been a
servicer for over 30 years and its website states it has “1.5 million customers.”

In 1989, the U.S. Supreme Court established a $5,000 non-compensatory
threshold. Blanton v. City of North Las Vegas Nev. , 489 U.S. 538, 544 (1989)
(implying that $5,000, at least in 1989 dollars, is the cutoff for a serious fine
warranting a jury trial); F.J. Hanshaw Enter. v. Emerald River Develop., 244, F.3d
1128, 1140 (9" Cir. 2001). The Marinos argue based upon the declaration of
Allen Dutra, CPA with inflation that number is now at least $15,000 and as much
as $32,000. (Ex. ‘D’).

Thus, the Marinos request this Court award at least $15,000 to $32,000 in
non-compensatory punitive damages. If the Court believes it should be in a higher

amount, they ask that the punitive damage award be referred to the District Court
to enter an award based upon this Court’s findings of fact and conclusions of law,
Otherwise, to send the entire issue to the District Court to determine an

appropriate sanction.

 
10
il
12
13
14
15
16
17
18
19
20
21
22

23

25
26
27

28

 

Case 13-50461-btpb Doc157 Entered 09/15/20 15:40:46 Page 5of5

I
CONCLUSION

The Marinos should be awarded punitive damages.

DATED this 15th day of September 2020.

/s/ Christopher P. Burke, Esq.
CHRISTOPHER P. BURKE, ESQ.
Nevada Bar No. 004093
702 Plumas Street
Reno, Nevada 89509
(775)333-9277
Attorney for
Christopher and Valerie Marino
